EXHIBIT 10.76

February 23, 2005

Mr. James R. Mellor
Chairman of the Board and Chief Executive Officer
USEC Inc.
6903 Rockledge Drive
Bethesda, MD 20817

Dear Jim:

The Board of Directors is pleased by your acceptance of the Chairman and Chief
Executive Officer position effective December 14, 2004. The purpose of this
letter is to detail your compensation arrangements.

Before turning to compensation, we want to express our sincere appreciation for
your agreeing to lead USEC in this transition period and to lead the search for
the new CEO. At the end of this period, which you and we expect to be no later
than December 31, 2005, we look forward to your return to your prior role as the
Non-Executive Chairman of the Board.

Following are the details on your employment as Chairman and Chief Executive
Officer:

• Salary: You will be paid $100,000 per month, pro-rated for a partial month,
payable through the Company’s bi-weekly payroll system.

• Restricted Stock: The Board has approved a restricted stock grant of 80,000
shares. These shares will be granted to you on the date this Agreement is
executed. The shares will be restricted to the earlier of five years from the
date of grant or your retirement from the USEC Board of Directors.

• Employee Benefits: You have the right to participate in the standard employee
benefits program of USEC Inc.

• You will be provided with reasonable and appropriate temporary housing until
the transition to the new CEO has been completed. The cost of this housing will
be borne by USEC.

• USEC will develop and implement a deferred compensation agreement acceptable
to you for the purpose of allowing you to defer compensation in the form of
restricted stock.

• Board of Director Compensation: During your service as Chairman and Chief
Executive Officer you will not receive Board member compensation. The fees for
the December 14, 2004 and December 18, 2004 Board meetings and the pro rata
portion of the annual retainer, annual stock grant, annual option grant and
incentive stock award received on April 29, 2004 and applicable to the period of
your service as Chairman and Chief Executive Officer need not be repaid. Upon
resumption of your role as the Non- Executive Chairman of the Board, we will
take into account the payments above and adjust the resumption of your
compensation as a Board member accordingly.

• Consulting Agreement: Your consulting agreement with the Company will be
terminated effective December 14, 2004. Any payments for consulting for the
period of time subsequent to December 14, 2004 will be offset against your
salary. Following your return to the Non-Executive Chairman position, you and
the Company may enter into a new consulting agreement.

Administrative aspects of your employment include:

• You will be Chairman and Chief Executive Officer until the election of a new
CEO. It is anticipated that there will be a 2 month transition period following
the election of a new CEO, during which time you will serve as Executive
Chairman and continue to be compensated under this Agreement.

• For your service as Chairman and Chief Executive Officer and then as Executive
Chairman you will receive no less than six months of salary and employee
benefits.

• Your employment as Chairman and Chief Executive Officer or Executive Chairman
will end no later than December 31, 2005.

• Should you elect to end your service as Chairman and Chief Executive Officer
or as Executive Chairman of the Board, you will provide the Board with 30 days
written notice.

Jim, the Board has full confidence in your leadership and is grateful that you
are willing to provide leadership during an important time.

Please contact me if you have any questions regarding this letter. If you are in
agreement with the terms of employment set forth above, please so indicate by
signing below.

Yours sincerely,

/s/ John R. Hall

John R. Hall

Chairman, Compensation Committee USEC Board of Directors

I am in agreement with the terms of employment set forth above.

/s/ James R. Mellor
James R. Mellor
Chairman and Chief Executive Officer

